DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection
  	In claim 30, the claim recites “wherein the portion of the plurality of filtered media conte items presented are selected based on the indirect quality scores” and it should be “wherein the portion of the plurality of filtered media content items presented are selected based on the indirect quality scores”


Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

Claims 21-40 non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of US. Patent No. 10984035.  This is a non-provisional nonstatutory double patenting rejection.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are found in the US. Patent No. 10929450. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al., U.S. Pub No: US 20160086089 A1 (Hereinafter “Ritchie”) in view of Wells et al., U.S. Pub No: US 20130191088  A1 (Hereinafter “Wells”).

Regarding claim 21, Ritchie discloses A media-delivery system comprising: a processing device (fig.6);
 a media data store for storing a plurality of media content items (see paragraph [0021], FIG. 1 and 6, digital music files from a music database 106 may be provided to an analysis machine 109);
 and a non-transitory computer-readable medium storing (fig.6 and paragraph [0084]) instructions executable by the processing device to cause the media-delivery system to: 
select media content items from the plurality of media content items to present for evaluation regarding an indirect quality (see paragraph [0081], wherein samples of two songs are selected from the database and provided to a user. See also paragraph [0038, 0046-0058, 0068], wherein indirect quality can be indicated by the reviewer/user/listener );
 send messages to present the selected media content items including a first media content item and a second media content item (see paragraph [0081], wherein samples of two songs are selected from the database and provided to a user);
 receive indirect quality scores relating to the indirect quality wherein to receive the indirect quality scores includes to receive comparative assessment inputs identifying which of the first media content item and the second media content items has more of the indirect quality (see paragraph [0081], wherein the user is enabled to listen to both of the samples of the two songs, at 535. At 545, an indication is received from the user of which of the samples of the two songs the user prefers. Additional samples of songs are selected, as necessary, and provided to the user in order to establish a taste vector for the user, at 555. The taste vector comprises song characteristics that the user prefers. At 565, a music taste profile is determined for the user based on the user's likes and dislikes. At 575, the music taste profile is linked to a predetermined psychological scale).
Ritchie fails to explicitly discloses weight each of the received indirect quality scores based on an evaluator reliability score; and combine the weighted indirect quality scores to generate combined indirect quality scores regarding the indirect quality for the selected media.
Wells teaches weight each of the received indirect quality scores based on an evaluator reliability score (see paragraph [0040-0042, 0142], wherein We have found that a group of 12 human observers had a correlation coefficient of 0.5 or greater in what they consider sounds alike. This indicates that there is sufficient inter-rater reliability to be able to model the process);
 and combine the weighted indirect quality scores to generate combined indirect quality scores regarding the indirect quality for the selected media content items (see paragraph [0016, 0041-0042], wherein scores are combined as shown in the table. Collecting Human Data about songs which indicate the indirect quality for such as Energy, happiness, danceability etc.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ritchie to include weight each of the received indirect quality scores based on an evaluator reliability score, as taught by Wells, since doing so would allow the system to search the content of the music to find music which sounds to humans like other music, or which has more or less of a specified quality as perceived by a human than another piece of music (Wells; paragraphs [0002]).
 

Regarding claim 22, the combination of Ritchie and Wells further disclose  wherein the indirect quality is a quality that cannot be directly measured from a recording associated with a media content item (Wells, see paragraph [0016, 0041-0042], wherein scores are combined as shown in the table. Collecting Human Data about songs which indicate the indirect quality for such as Energy, happiness, danceability etc.).  

Regarding claim 23, the combination of Ritchie and Wells further disclose wherein the indirect quality is selected from a group of indirect qualities comprising: 
acousticness;
 liveness;
runnability;
 and danceability (Wells, see paragraph [0016, 0041-0042], wherein scores are combined as shown in the table. Collecting Human Data about songs which indicate the indirect quality for such as Energy, happiness, danceability etc.).  

Regarding claim 24, the combination of Ritchie and Wells further disclose wherein the instructions are further executable to: select potential training examples from the selected media content items based on the combined indirect quality scores (Ritchie, see paragraph [0081], samples of two songs are selected from the database and an indication is received from the user of which of the samples of the two songs the user prefers. See also Wells, abstract wherein Algorithms are empirically generated which correlate the extracted parameters with the judgments based on human perception to build a model for each of the scalars of human perception. These models can then be applied to other music which has not been judged by the group of listeners to give to each piece of music a set of scalar values based on human perception );
 and apply a model associated with the indirect quality to the plurality of media content items to generate indirect quality scores for the plurality of media content items (Ritchie, see paragraph [0081], samples of two songs are selected from the database and an indication is received from the user of which of the samples of the two songs the user prefers. See also Wells, abstract wherein Algorithms are empirically generated which correlate the extracted parameters with the judgments based on human perception to build a model for each of the scalars of human perception. These models can then be applied to other music which has not been judged by the group of listeners to give to each piece of music a set of scalar values based on human perception ), wherein the model comprises a statistical model built from the selected potential training examples using a machine learning technique (Wells, see paragraph [0031, 0115], wherein applying model to the set of music. See also paragraph [0160-0164], wherein likeness model is being used). 
 
Regarding claim 25, the combination of Ritchie and Wells further disclose a model data store for storing models for predicting an indirect quality in a media content item (see Wells, paragraph [0079, 0118]). 

Regarding claim 30, the combination of Ritchie and Wells further disclose wherein the instructions are further executable to: filter the plurality of media content items based on metadata associated with the plurality of media content items to generate a plurality of filtered media content items (Wells, see paragraph [0111] and fig.5, wherein selecting subset of music based on the indirect quality such as energy, dance or anger);
 and present at least a portion of the plurality of filtered media content items, wherein the portion of the plurality of filtered media conte items presented are selected based on the indirect quality scores (Wells, see paragraph [0111] and fig.5, wherein selecting subset of music based on the indirect quality such as energy, dance or anger. Item 502 shows the filter music which can be presented to the user).  

Regarding claim 31, the combination of Ritchie and Wells further disclose wherein the instructions are further executable to combine a plurality of selections from the at least one user-actuatable control to rank the plurality of training examples by their combined indirect quality scores (Ritchie, see paragraph [0007], wherein a user interface operatively connected to the processor. The processor mathematically analyzes the digital song files and determines characteristic vectors for songs in the digital song files. The processor selects samples of two songs from the database and enables a user to listen to both of the samples of two songs using the user interface. The processor receives an indication of which of the samples of two songs the user prefers, using the user interface).  

Regarding claim 32, the combination of Ritchie and Wells further disclose wherein the ranking is calculated by combining a plurality of pairwise scores corresponding to the selected training examples to order the selected training examples by their combined pairwise score (see Wells, paragraph [0133], wherein calculate the correlation coefficients (r) of the parameter values between each pair of songs in the database, and to create a matrix of similarity for the songs, with high correlation equating to high similarity).


Claim 33 is rejected under the same rationale as claim 21. Ritchie further discloses wherein the user-interface includes one or more user-actuatable controls (see paragraph [0007], wherein a user interface operatively connected to the processor. The processor mathematically analyzes the digital song files and determines characteristic vectors for songs in the digital song files. The processor selects samples of two songs from the database and enables a user to listen to both of the samples of two songs using the user interface. The processor receives an indication of which of the samples of two songs the user prefers, using the user interface).

Regarding claim 34, the combination of Ritchie and Wells further disclose wherein the one or more user-actuatable controls include: a first user-actuatable control configured to receive a first input indicating that the first media content item is more strongly associated with the indirect quality than the second media content item; and a second user-actuatable control configured to receive a second input indicating that the second media content item is more strongly associated with the indirect quality than the first media content item. (Ritchie, see paragraph [0007], wherein a user interface operatively connected to the processor. The processor mathematically analyzes the digital song files and determines characteristic vectors for songs in the digital song files. The processor selects samples of two songs from the database and enables a user to listen to both of the samples of two songs using the user interface. The processor receives an indication of which of the samples of two songs the user prefers, using the user interface. See also Wells, paragraph [0112], wherein the slider values of the original target song are 5,6,7 for energy, danceabilty and anger respectively. The user increases the energy value from 5 to 9 and presses the search similar songs button 507. The profile of the target song remains as a ghosted image 508 on the energy slider. The computer searches the subset of songs for a song with values of 9, 6 and 7. Songs with that profile are arranged in decreasing order of similarity. Songs without that profile are appended, arranged by decreasing similarity. The target song remains in the target box 501. A user can choose a new target song by clicking on a song in the hit list box 502).

Regarding claim 35, the combination of Ritchie and Wells further disclose A textual display region including a textual prompt related to the target indirect quality (Ritchie, see paragraph [0007], wherein a user interface operatively connected to the processor. The processor mathematically analyzes the digital song files and determines characteristic vectors for songs in the digital song files. The processor selects samples of two songs from the database and enables a user to listen to both of the samples of two songs using the user interface. The processor receives an indication of which of the samples of two songs the user prefers, using the user interface. See also Wells, paragraph [0112] and fi.5 item 504).

Regarding claim 36, the combination of Ritchie and Wells further disclose prior to causing the media playback device to present the user-interface, automatically identifying media content items that appear related to the indirect quality (Ritchie, see paragraph [0007], wherein a user interface operatively connected to the processor. The processor mathematically analyzes the digital song files and determines characteristic vectors for songs in the digital song files. The processor selects samples of two songs from the database and enables a user to listen to both of the samples of two songs using the user interface. The processor receives an indication of which of the samples of two songs the user prefers, using the user interface. See also Wells, paragraph [0112] and fi.5 item 504).

Regarding claim 37, the combination of Ritchie and Wells further disclose selecting media content items based on the combined indirect quality scores for use as training examples of the indirect quality (Ritchie, see paragraph [0081], samples of two songs are selected from the database and an indication is received from the user of which of the samples of the two songs the user prefers. See also Wells, abstract wherein Algorithms are empirically generated which correlate the extracted parameters with the judgments based on human perception to build a model for each of the scalars of human perception. These models can then be applied to other music which has not been judged by the group of listeners to give to each piece of music a set of scalar values based on human perception ); 
building a statistical model related to the indirect quality using the selected media content items and a machine learning technique (Wells, see paragraph [0049], wherein created a model of the descriptor "energy" on the basis of the e company's human-derived energy values. We then applied that model to 125 different songs and found an 88% match between the values of our machine-derived descriptors and the values from the human-derived descriptors); and 
evaluating media content items by applying the statistical model associated with an indirect quality to a plurality of media content items to generate indirect quality scores for the plurality of media content items, indirect quality scores being a numeric value that corresponds to how strongly the media content item embodies the indirect quality as determined by the statistical model (Ritchie, see paragraph [0081], samples of two songs are selected from the database and an indication is received from the user of which of the samples of the two songs the user prefers. See also Wells, abstract wherein Algorithms are empirically generated which correlate the extracted parameters with the judgments based on human perception to build a model for each of the scalars of human perception. These models can then be applied to other music which has not been judged by the group of listeners to give to each piece of music a set of scalar values based on human perception. See also Wells, see paragraph [0031, 0115], wherein applying model to the set of music. See also paragraph [0160-0164], wherein likeness model is being used).

Regarding claim 38, the combination of Ritchie and Wells further disclose selecting the first training example and not the second training example for use as one of the training examples for the model based on the received comparative assessment input (Wells, abstract, wherein algorithms are empirically generated which correlate the extracted parameters with the judgments based on human perception to build a model for each of the scalars of human perception. These models can then be applied to other music which has not been judged by the group of listeners to give to each piece of music a set of scalar values based on human perception. The set of scalar values can be used to find other pieces that sound similar to humans or vary in a dimension of one of the scalars).

Regarding claim 39, the combination of Ritchie and Wells further disclose evaluating media content items using the model (Wells, abstract, wherein algorithms are empirically generated which correlate the extracted parameters with the judgments based on human perception to build a model for each of the scalars of human perception. These models can then be applied to other music which has not been judged by the group of listeners to give to each piece of music a set of scalar values based on human perception. The set of scalar values can be used to find other pieces that sound similar to humans or vary in a dimension of one of the scalars); 
filtering the evaluated media content items  (Wells, see paragraph [0111] and fig.5, wherein selecting subset of music based on the indirect quality such as energy, dance or anger); and 
presenting the filtered evaluated media content items (Wells, see paragraph [0111] and fig.5, wherein selecting subset of music based on the indirect quality such as energy, dance or anger. Item 502 shows the filter music which can be presented to the use).

Claim 40 is rejected under the same rationale as claim 21 and/or 33.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Wells and further in view of Cramer et al., U.S. Pub No: US 20170193097 A1 (Hereinafter “Cramer”).

Regarding claim 26, the combination of Ritchie and Wells teach all the features with respect to claim 25, as outline above. The combination of Ritchie and Wells fail to explicitly disclose wherein the instructions are further executable to: update the model based on the training examples; and store the updated model in the model data store.
Cramer  wherein the instructions are further executable to: update the model based on the training examples (Cramer, see paragraph [0061, 0092-0093]);
 and store the updated model in the model data store (Cramer, see paragraph [0061, 0092-0093]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the system functionality of Ritchie and Wells invention to incorporate update the model based on the training examples, since doing so would have achieved the desirable result of to reduce the cost and expense of performing classification services, such as by using classification models that are tuned for particular environments (Cramer, see paragraph [0015)). 
 
Regarding claim 27, the combination of Ritchie, Wells and Cramer further disclose wherein the machine learning technique is selected from a group of machine learning techniques comprising: variational Bayes Gaussian mixture models;
 support vector machines;
 artificial neural networks;
 k-means clustering;
 logistic regression;
 latent dirichlet allocation;  and 
spectral hashing (see Cramer paragraph [0043, 0079, 0138], wherein for example a convolutional neural network to generate an indication of a probability or likelihood that the query corresponds to a particular media type.).  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Wells and Cramer and further in view of HUEHN et al., U.S. Pub No: US 20150032675 A1 (Hereinafter “HUEHN”).

Regarding claim 28, the combination of Ritchie, Wells and Cramer teach all the features with respect to claim 26, as outline above. The combination of Ritchie, Wells and Cramer fail to explicitly disclose wherein the model further comprises a probabilistic graphical model, wherein the probabilistic graphical model includes joint probabilities based on prior knowledge about the media content item and the output of the statistical model.
HUEHN teaches wherein the model further comprises a probabilistic graphical model, wherein the probabilistic graphical model includes joint probabilities based on prior knowledge about the media content item and the output of the statistical model (see paragraph [0019, 0135], wherein probabilistic graphical model can be used).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the system functionality of Ritchie, Wells and Cramer invention to incorporate a probabilistic graphical model, since doing so would have achieved the desirable result of improving the management of marketing communications in an efficient manner (HUEHN, see paragraph [0009}).

Regarding claim 29, the combination of Ritchie, Wells, Cramer and HUEHN further disclose wherein the prior knowledge comprises a genre associated with the media content item (HUEHN, see paragraph [0137]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165